Status of the claims
	Claims 1-12 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 
Claim Objections
Claim 2 is objected to because of the following informalities:  line 4, “PM1.0” should be – PM 1.0 –. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification disclosed that [0017] Computer programs running on microcomputer/memory 108 have functions for giving the same identification code (Re-ID) on two moving objects when the computer programs identify that the two moving objects are the same based on the color, shape, classification of the moving objects at two observation points where a traffic/environment system 101 is installed.
In other words, the same identification code is assigned to a moving object when it is observed at two observation points, not at two traffic/environmental systems.
The following rejected would be based on the best interpretation of the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5251285) in view of Scofield (US 20140229255), in view of Solum (US 20210274292), in view of Stedman (US 5401967).
Regarding claim 1, Inoue disclosed a system for process control, comprising
a traffic/environment system comprising: 
a) a traffic count system for obtaining the traffic data, the traffic data including … for counting a number of moving objects on a road, and classifying the moving objects into vehicle types; 
They are traffic counters 6 installed at the entrance and the exit of the tunnel for measuring items relating to the traffic flow such as the number n of large size cars, the number n.sub.s of small size cars, car speed V and others (col. 9, 2-6)
b) an environmental sensor system including … a carbon dioxide (CO 2) concentration sensor for measuring carbon oxide concentration included in air originated from the moving objects; 
a CO meter 9 for measuring the concentration of carbon monoxide (CO), a VI meter 10 for measuring smog transmissivity, (col. 9, 9-10)
e) a microcomputer/memory for running computer programs, the computer programs including a function for adding a time stamp showing a time onto the traffic data when the traffic data is obtained, and 
a server having functions for correlating the traffic data with the environmental data transmitted from the traffic/environment system via the network, 
A control system realized through repetition of the linear approximation procedures described above is shown in FIG. 4.  Assuming in this control system that the concentration quantity (the level of the concentration) X(k) at a time point k can be determined accurately on the basis of a pollution sensor, it is believed that the improvement of the control accuracy will then depend only on the improvement of accuracy with which the traffic at a time point (k+1) can be predicted, because ##EQU5## where c.sub.j represents the amount of pollution generated by one motor vehicle of type j, and n.sub.j (k) represents the traffic amount (the number of motor vehicles) during the period k(kT.ltoreq.=t.ltoreq.=(k+1)T) on the assumption that the amount of pollution as generated is in proportion to the number of motor vehicles or cars transited during the period k. (col. 3, line 65 - col. 4, line 5){the concentration quantity (the level of the concentration) X(k) at a time point k thus a time stamp; that the amount of pollution as generated is in proportion to the number of motor vehicles or cars transited during the period k. thus correlating the traffic data with the environmental data; A control system thus a server}
Inoue did not disclose a particulate matter (PM) sensor for measuring PM concentration emitted from the moving objects;
Scofield teaches a traffic management system wherein [0021] In other embodiments, the reporting devices may include pollution sensors (e.g., configured to measure CO.sub.2 concentration, sulfur concentrations, particulate matter, etc.) and/or parking sensors (e.g., configured to measure the availability of parking), which report information regarding pollution and/or parking along a route to the traffic authority 110.
Inoue and Scofield are considered to be analogous art because they pertain to traffic management system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a particulate matter (PM) sensor for measuring PM concentration emitted from the moving objects for Inoue’s system in order to provide better air quality. 
d) a communication device for transmitting and receiving the traffic data and the environmental data between other traffic/environment systems and other devices via a network linked thereof; and 
Scofield teaches further [0027] The system 206 is operably coupled to a traffic authority 202 (e.g., 110 in FIG. 1) via a network 204 (e.g., LAN, WLAN, cellular, wireless, etc.) and is configured to receive information from the traffic authority 202.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a communication device for transmitting and receiving the traffic data and the environmental data between other traffic/environment systems and other devices via a network linked for Inoue’s system as an alternative embodiment as to have a remote control center.
c) a microphone for obtaining sound signals originated from the moving objects on the road; 
wherein the traffic count system is arranged to classify the traffic data by referring to the sound signals obtained by the microphone.
Solum teaches a traffic monitoring system wherein [0026] One or more hearing devices described herein can improve speech intelligibility based upon optimized signal processing algorithms that can be enabled by visual and/or acoustic scene analysis of a complex environment using, e.g., one or more microphones, image sensors, infrared sensors, etc. 
[0064] Acoustic data can aid in classifying such objects if the object is emitting sound such as, e.g., a moving car.  Once an object is classified e.g., a Chevrolet Malibu automobile, the height, width, and length can be determined from specifications that can be stored within memory 53 of processor 54 or accessed via the radio 62 from the cloud computing device 88.  
Inoue and Solum are considered to be analogous art because they pertain to traffic management system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a microphone for obtaining sound signals originated from the moving objects on the road; wherein the traffic count system is arranged to classify the traffic data by referring to the sound signals obtained by the microphone for Inoue’s system since it uses less computing power than image analysis. 
the traffic data including an image sensor for counting a number of moving objects on a road;
Stedman teaches a traffic monitoring system wherein In one preferred embodiment, a vehicle-identifying system, such as a video camera 20, records the end view portion of the vehicle 28 (including the vehicle's license plate) simultaneously with the unblocking of the beam 15 by the vehicle 28. (col. 4, line 47-51)
Thus, the carbon monoxide, carbon dioxide, hydrocarbons, nitrogen oxides, and water emissions of the vehicle 28 are remotely sensed, and an identifying image of the vehicle, such as a stop-frame video, is overlaid by the date, time, the number of the vehicle in a series of vehicles (if desired), and the various emission levels, while also simultaneously permitting real-time reading of the data at the monitor 22. (col. 4, line 67 - col. 5, line 6)

Inoue and Stedman are considered to be analogous art because they pertain to traffic management system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the traffic data including an image sensor for counting a number of moving objects on a road for Inoue’s system as a simple substitution.
Regarding claim 7, Inoue disclosed further that FIG. 5 shows transitions in the traffic and pollution quantities, respectively, during an elongated control period, i.e. when the ventilation airflow is made approximately constant.  As will be seen from the graphs, there exists high correlation between the traffic quantity and the amount of pollution as produced.
Regarding claim 12, the claim is interpreted and rejected as claim 1.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5251285) in view of Scofield (US 20140229255), in view of Solum (US 20210274292), in view of Stedman (US 5401967), in view of Roverso (US 20110313958).
Regarding claim 2, Inoue did not disclose wherein the environment sensor system includes a PM sensor for measuring the PM concentration of any one of PM1.0, 2.5, 4.0, 10, or any combination thereof.
Roverso teaches an environment monitoring system wherein [0106] In addition to the CO and NOx estimates from separate virtual sensing models, the other input could be from PM 2.5 and PM10, Air quality models, Relevant local emission related data, traffic, and population density information, as well as meteorological data such as visibility, wind speed and direction, pressure, temperature, humidity etc. Time of day and date may be relevant inputs for improving quality of the estimates.
Inoue and Roverso are considered to be analogous art because they pertain to environment monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the environment sensor system includes a PM sensor for measuring the PM concentration of any one of PM1.0, 2.5, 4.0, 10, or any combination thereof for Inoue’s system in order to ensure good air quality.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5251285) in view of Scofield (US 20140229255), in view of Solum (US 20210274292), in view of Stedman (US 5401967), in view of Jones (US 20180074034).
Regarding claim 5, Inoue did not disclose wherein the computer programs include a function for classifying the moving objects including the same body shape having different engine types.
Jones teaches a traffic monitoring system wherein [0050] The database system 500 includes one or more servers 504 configured to transmit the received data for storage in the respective location database 506 (e.g., geographic locations of each of the sensors), exhaust emissions profile database 508 (e.g., a historic database of known exhaust emissions for different vehicle types), and engine sound database 510 (e.g., vehicle engine audio recording database for known engine sounds for different vehicle types).
.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5251285) in view of Scofield (US 20140229255), in view of Solum (US 20210274292), in view of Stedman (US 5401967), in view of Maruhashi (US 20190052804).
Regarding claim 6, Inoue did not disclose wherein a unique sensor identification (SID) is assigned to the sensor system.
Maruhashi teaches a traffic monitoring system wherein [0027] The metadata about the other matters includes an ID of the image capturing device 100 that has captured a video image; 
Inoue and Maruhashi are considered to be analogous art because they pertain to environment monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a unique sensor identification (SID) is assigned to the sensor system for Inoue’s system in order to identify a specific sensor.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5251285) in view of Scofield (US 20140229255), in view of Solum (US 20210274292), in view of Stedman (US 5401967), in view of Majithia (US 20210001891).
Regarding claim 9, Inoue did not disclose wherein the computer programs include a function for giving the same identification code onto two moving objects when two traffic/environmental systems identify that the moving objects passing by the two traffic/environmental systems are the same.
Majithia teaches a traffic monitoring system wherein [0176] In some embodiments, after the tracking process concludes, a single instance id may be assigned to a single object across multiple temporally neighborhood point cloud scan data.  For example, a particular moving car moving across LIDAR frames 1-10 (over time) may be assigned the same unique id in each of the individual LIDAR scans.
Inoue and Majithia are considered to be analogous art because they pertain to environment monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the computer programs include a function for giving the same identification code onto two moving objects when two traffic/environmental systems identify that the moving objects passing by the two traffic/environmental systems are the same for Inoue’s system in order to track a specific vehicle.





Allowable Subject Matter
Claims 3-4, 8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685